NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            03-SEP-2021
                                            08:51 AM
                                            Dkt. 24 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             DAYNA KAULIA-WEBB, Plaintiff-Appellee, v.
                OLGA BORDENYUK, Defendant-Appellant


      APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                        WAILUKU DIVISION
                 (DC-CIVIL NO. 2DRC-XX-XXXXXXX)


                      ORDER DISMISSING APPEAL
      (By:  Ginoza, Chief Judge, Wadsworth and Fujise, JJ.)
          Upon review of the record, it appears that:
          (1) On May 12, 2021, self-represented Defendant-
Appellant Olga Bordenyuk (Bordenyuk) filed the notice of appeal;
          (2) On June 17, 2021, the district court clerk filed
the record on appeal, and the appellate clerk notified the
parties that the statement of jurisdiction and opening brief were
due on or before June 28, 2021, and July 27, 2021, respectively;
          (3) Bordenyuk failed to file either document or request
an extension of time;
          (4) On August 3, 2021, the appellate clerk entered a
default notice informing Bordenyuk that the time for filing the
statement of jurisdiction and opening brief had expired, the
matter would be called to the court's attention on August 13,
2021, for appropriate action, which could include dismissal of
the appeal, under Hawai#i Rules of Appellate Procedure
Rules 12.1(e) and 30, and Bordenyuk could request relief from
default by motion;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           (5) The same day, Plaintiff-Appellee Dayna Kaulia-Webb
filed a motion to dismiss the appeal for failure to file the
statement of jurisdiction and opening brief; and
           (6) Bordenyuk took no further action in this appeal.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, September 3, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge




                                  2